Citation Nr: 0314008	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  97-33 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to an increased rating for major depression, 
currently evaluated  as 30 percent disabling.  

3.  Entitlement to an increased rating for bilateral plantar 
fasciitis with Achilles tendonitis, currently evaluated as 10 
percent disabling.  

4.  Entitlement to a compensable evaluation for residuals of 
a stress fracture to the right ramus.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-law



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had a period of active duty for training in the 
National Guard from June 1994 to August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  In the March 1997 rating 
decision, the RO found that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection for a right shoulder disability.  The RO also 
confirmed a 10 percent evaluation for plantar fasciitis with 
Achilles tendonitis, and a noncompensable evaluation for 
residuals of a stress fracture of the right pubic ramus.  In 
the January 1999 rating decision, the RO denied entitlement 
to an increased rating for major depression.  

In an April 2000 decision, the Board denied the veteran's 
claims for increased ratings for major depression and 
residuals of a stress fracture to the right pubic ramus.  The 
Board also determined that separate evaluations were 
warranted for each foot based on bilateral plantar fasciitis 
with Achilles tendonitis, but that no increase evaluations 
were warranted.  Additionally, the Board determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a right shoulder 
disorder.  

The veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which issued an order in September 2001 that vacated the 
Board's decision, and remanded these matters for 
readjudication pursuant to 38 U.S.C.A. § 7252(a) (West 2002).  

In an August 2002 decision, the Board determined that new and 
material evidence had been submitted, and reopened the 
veteran's claim for service connection for a right shoulder 
disorder.  The Board undertook additional development on this 
issue, along with the issues of entitlement to increased 
ratings for major depression, residuals of a stress fracture 
to the right pubic ramus, and bilateral plantar fascitis with 
Achilles tendonitis under 38 C.F.R. § 19.9(a)(2) (2002).  

Also in August 2002, the Board granted the veteran's motion 
to have her case advanced on the Board's docket.  

The issues for increased ratings for major depression, 
residuals of a stress fracture to the right pubic ramus, and 
bilateral plantar fascitis with Achilles tendonitis will be 
discussed in the remand section of this decision.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  A current right shoulder disorder is related to an injury 
during active service.  


CONCLUSION OF LAW

A right shoulder disability was incurred as a result of 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(b) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Subsequent to the veteran's appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

The United States Court of Appeals for Veterans Claims has 
held the VCAA to be inapplicable when there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since this decision constitutes a full grant of 
the benefit sought, further assistance is not required to 
assist the veteran in substantiating her claim.

Analysis

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

The record reflects that the veteran served with the National 
Guard from January 1994 to July 1995, and that she had a 
period of active duty for training from June 1994 to August 
1994.  Service medical records reflect that the veteran was 
seen at a clinic in July 1994 with complaints of right 
shoulder pain for the past four days.  The diagnosis was 
tendonitis.  In a statement of medical examination and duty 
status, dated in October 1994, it was noted that the veteran 
had developed pain in her shoulder and groin as a result of 
the physical demands of basic training.  In a statement from 
the 77th Medical Group, dated in May 1995, it was reported 
that the Tricare office had been treating the veteran, and 
the veteran had received treatment for shoulder tendonitis 
versus overuse.

The veteran was afforded a VA "mental disorders" 
compensation examination in July 1995.  The examination 
report notes the veteran to be taking Motrin for dull, aching 
foot pain, but did not reflect complaints associated with a 
right shoulder disorder.  

A Sutter West Medical Group examination report, dated in 
September 1997, notes an impression of "chronic shoulder 
pain secondary to VA injury."  The impression was based on a 
review of the veteran's service and post-service medical 
history.

On VA examination in January 2003, the veteran reported a 
history of right shoulder pain since falling on her right 
side in service.  Following a clinical evaluation, the 
examiner's assessment was right shoulder strain with mild 
impingement.  The examiner opined that the right shoulder 
disorder was more likely than not related to the veteran's 
in-service right shoulder strain incurred as a result of her 
fall in service.  The examiner noted that he had reviewed the 
claims file.  

The record contains medical evidence of a current disability, 
and competent medical opinions from both private and VA 
physicians linking the current disability to trauma during 
active duty for training.  The VA opinion was based on a 
review of the veteran's service and post-service medical 
history.  There is otherwise no medical opinion of record, 
which contradicts the findings of either physician.   

As such, the medical evidence is in favor of the claim.  
Accordingly, service connection is warranted for the 
veteran's right shoulder disability, currently assessed as 
right shoulder strain with impingement.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for a right shoulder 
disability, namely right shoulder strain with impingement, is 
granted.  


REMAND

In July 2002, the Board undertook additional development with 
respect to the issues of major depression, residuals of a 
stress fracture to the right pubic ramus, and bilateral 
plantar fasciitis with Achilles tendonitis, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1329 (Fed. Cir. 
2003).  The development requested has been completed.  
However, in view of the Federal Circuit's opinion, the issues 
must be remanded for the following:

1.  The RO should readjudicate the 
veteran's claims for increased ratings 
for major depression, residuals of a 
stress fracture to the right pubic ramus, 
and bilateral plantar fasciitis with 
Achilles tendonitis, in light of the 
evidence received since it issued 
statements of the case on those issues in 
September 1997 and February 1999.  

2.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



